Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/26/22 is being considered by the examiner.

Claim Objections
Claim 142 is objected to because of the following informalities:  “both of -:” should be –both of-.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 142-150, 152-157, 186, and 188-190 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 85 of U.S. Patent Application 17/496,926 (hereinafter “the reference patent”) in view of US 6,589,736 (hereinafter “Rothschild”).
The claims of the reference patent and the present claims are not patentably distinct from each other for the following reasons.
The contacting step of claim 85 of the reference patent encompasses the exposing step of the present claim 142. 
Claim 85 of the reference patent does not recite a step of immobilizing analyte molecules or particles with respect to the plurality of capture objects such that at least some of the capture objects associate with at least one analyte molecule or particle.
However, this step is inherent in the step of claim 85 of the reference patent that recites: “contacting the target analyte from the sample with a plurality of capture sites comprising a plurality of capture components capable of binding to the one or more types of target analyte”. 
Regarding the limitation of the present claim 142 that recites “statistically significant fraction of the capture objects do not associate with any analyte molecule or particle”, this limitation is inherently encompassed by the limitation of claim 85 of the reference patent that recites: “determining a total percentage of the capture sites [that] contain at least one type of captured target analyte molecule; and determining the concentration of the at least one type of target analyte in the sample from said percentage”. 
Regarding the limitation of the present claim 142 that recites: “spatially segregating at least a portion of the capture objects subjected to the immobilizing step into a plurality of separate locations”, this limitation would have been obvious in view of the limitation of claim 85 of the reference patent that recites: “determining a total percentage of the capture sites [that] contain at least one type of captured target analyte molecule”, which implies segregation or separation of the capture sites.
The present claim 142 also recites: “addressing at least a portion of the plurality of locations subjected to the spatially segregating step and determining a measure indicative of a number or fraction of said locations containing at least one analyte molecule or particle”. This limitation would have been obvious in view of the limitation of claim 85 of the reference patent that recites: “determining a total percentage of the capture sites [that] contain at least one type of captured target analyte molecule”, since a fraction can be converted into a percentage. 
Claim 142 also recites “determining a measure of the concentration of analyte molecules or particles in the fluid sample based at least in part on the measure indicative of the number or fraction of locations determined to contain at least analyte molecule or particle”. This limitation would have been obvious in view of the determining step of the present claim 142 since a fraction can be converted from a percentage.  
Claim 142 also recites: “wherein determining the measure indicative of the number or fraction of said locations containing at least one analyte molecule or particle comprises use of one or more detection methods comprising one or more of:
replicating a nucleic acid precursor, 
converting a nucleic acid precursor to a nucleic acid that can be readily detected.
Claim 85 of the reference does not recite replicating a nucleic acid precursor, or converting a nucleic acid precursor to a nucleic acid that can be readily detected. However, Rothschild discloses these limitations in column 27, lines 15-48 as a means to detect targets such as nucleic acid, and thus it would have been obvious to one skilled in the art to provide the technique disclosed by Rothschild as the specific detection means that allows for determining the number of locations containing an analyte. 
As to claim 143, determining the number of locations containing an analyte would have been obvious given that determining a percentage of captured sites with captured analyte requires determining a number of capture sites with captured analyte.
As to claim 144, see discussion of claim 142 above.
As to claim 145, the capture site of claim 85 of the reference patent inherently has a surface.
As to claims 145, 153, 186, see Rothschild at column 27, lines 15-48 as discussed above, in particular the disclosure regarding PCR.
As to claim 146, 147, see Rothschild at column 27, lines 15-48 as discussed above, in particular the disclosure regarding a precursor.
As to claims 148, 155, see discussion of claim 142 above.
As to claims 148 and 149, see Rothschild at column 27, lines 15-48 discussed above, disclosing detection of nucleic acids.
As to claim 150, see Rothschild at column 16, lines 46-67 suggesting the use of fluorescent label for detection, and thus its use in the reference invention would have been obvious as a means for detection.
As to claim 152, see Rothschild at column 18, lines 50-65 suggesting various binding ligands as a means to bind the target to a support, and thus its use in the reference invention would have been obvious as a means to bind the target to the particle support.
As to claim 154, claim 85 of the reference patent recites “capture components”, but does not recite specifically beads. However, use of beads is known in the art for capturing analytes, as is exemplified by Rothschild in column 18 lines 50-65. Therefore the use of beads as the capture objects would have been obvious to one skilled in the art.
As to claim 155, while 85 of the reference patent does not recite that the locations containing the capture objects and analytes are reaction vessels, it would have been predictable by one skilled in the art that a location to contain material such as capture objects and analytes may be a vessel since they are known to hold materials.
As to claim 156-157, while claim 85 of the reference patent does not recite a specific target analyte, it would have been predictable to one skilled in the art that various targets known in the art can be the target, such as those disclosed by Rothschild in column 27, lines 15-48 which discloses that various chemicals can be targets, including proteins and nucleic acids.
As to the present claim 188, claim 85 of the reference patent does not recite that reaction vessels of a plurality of vessels each have a volume between 10 attoliters and 100 picoliters. It would have been predictable by one skilled in the art that a location to contain material such as capture objects and analytes may be a vessel since they are known to hold materials. The volume of each vessel as recited falls within a workable range, and thus its discovery would have required ordinary skills in the art. 
As to present claims 189 and 190, these limitations would have been obvious to one skilled in the art given the limitations of claim 85 which recites “determining a total percentage of the capture sites [that] contain at least one type of captured target analyte molecule; and determining the concentrations of the at least one type of target analyte in the sample from said percentage.”  

Claim 187 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 85 of U.S. Patent Application 17/496,926 (hereinafter “the reference patent”) in view of US 6,589,736 (hereinafter “Rothschild”), as applied to claims 142 and 145 above, and further in view of US 20050255491 (hereinafter “Lee”).
As to claim 187, the reference patent, discussed above, is silent as to determining the measure indicative of the number or fraction of said locations containing at least one analyte molecule or particle comprises using rolling circle amplification (RCA).
However, Lee teaches rolling circle amplification using oligonucleotide primer covalently attached to a detection molecule in order to increase sensitivity (para. 0404). It would have been obvious to one skilled in the art to utilize rolling circle amplification to increase sensitivity in the invention of the reference patent.
This is a provisional nonstatutory double patenting rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/               Primary Examiner, Art Unit 1641